Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/14/2021 for the application No. 16/694,365. Claims 42-61 are currently pending and have been examined. Claims 42-61 have been rejected as follow,

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  42-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 42 and 62,   recite limitations such as “…to cause the client device to …”
Per MPEP 2103 “An application fails to comply with the second requirement of 35 U.S.C. 112(b) when the claims do not set out and define the invention with a reasonable degree of precision and particularity. In this regard, the definiteness of the language 
Claims 43-51 and 53-61,  they are depend of independent claims pointed above,  and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 42-61 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. According to the amended claims, Examiner’s  analysis is re-evaluated below in all the claims.
Claim 52: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of: “selecting, … based on the audio request, the document” and “selecting, … responsive to the request, a content item”
The “selecting” limitations, as drafted, is a process that, under its broadest reasonable interpretation covers  selecting digital content  to integrate in an audio request. 
These performance of the limitations are similar to  certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving, …, an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot; transmitting, … the document; receiving.., a request for one or more content items to insert at a start time corresponding to the content item spot; providing, …, the content item for insertion in the content item spot at the start time for presentation along with the document comprising audio”. These are limitations toward accessing or receiving data (gathering data). They represent insignificant extra solution activity.See MPEP 2106.05 In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).

The limitations “to the client device to cause the client device to initiate playback of the document using a content rendering application and execute, subsequent to initiation of playback of the document, the encoding that specifies the content item spot;” is descriptive material. The client device seems is not part of the current method.
The Examiner analyses other additional elements in the claim  in view of the instant disclosure:  
“by one or more servers having one or more processors”, from the instant specification,
“..video content servers (e.g., Webcasting servers, podcasting servers, video streaming servers, video download Websites, etc.) 150, via network(s) 160 such as the Internet for example, and video phone service providers 170 via network(s) 160 such as the Public Switched Telephone Network ("PSTN") and the Internet for example…”, paragraph 41 and “…The offline content provider 332 may provide information about ad spots in an upcoming publication, and perhaps information about the publication ( e.g., the content or topics or concepts of the content), to the ad server 310. In response, the ad server 310 may provide a set of ads relevant the content of the publication for at least some of the ad spots…”, paragraph 47. 
“…The one or more processors 1210 may execute machine-executable instructions (e.g.,
C or C++ running on the Solaris operating system available from Sun Microsystems Inc. of Palo
Alto, Calif or the Linux operating system widely available from a number of vendors such as
Red Hat, Inc. of Durham, N.C.) to perform one or more aspects of the present invention. At least
a portion of the machine executable instructions may be stored (temporarily or more
permanently) on the one or more storage devices 1220 and/or may be received from an external source via one or more input interface units 1230…”, paragraph 85.

these additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.
The combination of these additional elements is no more than mere instructions to apply the exception. 

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).

Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim are:
“receiving, …, an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot; transmitting, … the document; receiving.., a request for one or more content items to insert at a start time corresponding to the content item spot; providing, …, the content item for insertion in the content item spot at the start time for presentation along with the document comprising audio”. These are limitations toward accessing or receiving data (gathering data). They represent insignificant extra solution activity.
“by one or more servers having one or more processors” amount to no more than mere instructions to apply the exception.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For these elements evidence is provided according to the MPEP 2106.07, and 2106.05(g). In summary, again the elements:
“receiving, …, an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot; transmitting, … the document; receiving.., a request for one or more content items to insert at a start time corresponding to the content item spot; providing, …, the content item for insertion in the content item spot at the start time for presentation along with the document comprising audio”. These are limitations toward accessing or receiving data (gathering data). They represent insignificant extra solution activity. See MPEP 2106.05 (g). Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
And elements such as “by one or more servers having one or more processors” amount to no more than mere instructions to apply the exception. The claim is ineligible.

Claim 42: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes.  Because the same reasons analyzed above.

Step 2B : claim provides an inventive concept? No. Because the same reasons analyzed above. The claim is ineligible.
Dependent claims  43- 51 and 53-61, the claims recite elements such as  
“content item comprises audio”; “content item spot”; “the duration determined based on the content item spot”; “stop time”; “start time”; “streaming content”; ”relevancy information”; “plurality of segments”; “cumulative length of a plurality of content item spot locations of the document”; These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42-49 and 52-59 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No.  20020053078 (Holtz).

As to claims 52 and 42, Holtz discloses a method of integrating digital content (Fig. 1 and associated disclosure), comprising:
 a) receiving, by one or more servers having one or more processors, from a client device (Fig. 1 element 120), an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot
(“…A user can operate the client to display and interact with the media production, or select various options to customize the transmission or request a standard program. Alternatively, the user can establish a template to generate the media production automatically based on personal preferences. …”, abstract.
“…Over-the-air broadcast criteria include target audience, media content, time spot, duration of the advertisement, time of transmission, and the like…”, paragraph 28.
“Each enhanced media server 115a-115b is also connected to other supporting system components (i.e., a streaming server 125, IM server 130, media encoding system 140, etc.), as discussed in reference to FIG. 1.”, paragraph 76.
“[…In an embodiment, the advertisements residing on national advertisement servers 235a-235b are served in open advertising spots to the local enhanced media clients 120a-120b. Open advertising spots are defined by locations or time slots which are not 
“[0224] The method and system of the present invention can be used to allow a broadcaster or other media hosting facility to automatically link advertisements to a specific show or show element by time, duration or topic. Referring back to FIG. 1, a video director or editor can use media production system 145 or media encoding system 140 to add advertisements to a media production. Advertisements include video or audio commercials; dynamic or static banners; sponsorship advertisements; pre-roll advertisements; active or passive advertisements; email correspondence, and the like forms of media and multimedia promotions”, paragraph 224); 
b) selecting, by the one or more servers based on the audio request, the document (“[0087] The advertiser would purchase advertisement spots based on the provisioning of each advertisement. The present invention includes methodologies for reporting to a hosting facility the number of segments broadcast for each advertisement linked to segments provided by the hosting facility to the online users. Thus the advertiser only pays for advertisements that a enhanced media server 115 sends to a specific user.”, paragraph 87.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online use. As described in detail below, advertisements can be requested by any of the other system components and integrated into a media stream at any point in the media production process” , paragraph 69); 

c) transmitting, by the one or more servers responsive to the audio request and selection of the document, the document to the client device to cause the client device to initiate playback of the document using a content rendering application and execute, subsequent to initiation of playback of the document, the encoding that specifies the content item spot
(“…The media production would be fragmented such that a portion of the media production could be sent downstream to enhanced media client 120 to be buffered for playout. As the buffer is emptied for display, an additional media stream would be sent to the buffer such that the enhanced media client 120 could create a seamless or near seamless display…”, paragraph 67.
“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment  [Examiner interprets as subsequent to initiation of playback of the document]. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.
0217] 2.4. Automatic Record and Playback [0218] In an embodiment, enhanced media server 115 also includes a time shifting apparatus that automatically records
and plays back shows at programmable or user-designated time slots. In an embodiment, the playback includes a built-in news cut-in to provide updated information or breaking news, if such information is available at the time of the re-broadcast. The built-in news cut-in can be implemented by inserting a live segment at the beginning of a step-marked frame (time stamped during the recording) of any segment. Enhanced media server 115 can route the advertisements or other data originally linked to the segments, or enhanced”, paragraphs 217 and 218.
“…[0225] Video or audio commercials can be integrated into a media stream such that the commercial feed can be presented to the user while the user views the media production [Examiner interprets as device to cause the client device to initiate playback of the document]”, paragraph 225); 

d)  receiving, by the one or more servers from the client device subsequent to the initiation of the playback of the document, a request for one or more content items to insert at a start time corresponding to the content item spot
(“…Over-the-air broadcast criteria include target audience, media content, time spot, duration of the advertisement, time of transmission, and the like. ..”, paragraph 28.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online use. As described in detail below, advertisements can be requested by any of the other system components and integrated into a media stream at any point in the media production process” , paragraph 69. 
 “…[0178] The encoding start and stop times can be manually entered into GUI 800 or automatically updated upon placement of start stream object 802, data object 804 or stop stream object 806 onto control line 404p. GUI 800 also permits one to designate a show identifier, show name or description for the production. Other properties include the scheduled or projected air date and air time for the production. ..”, paragraphs 178 and 181.
“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment  [Examiner interprets as subsequent to initiation of playback of the document]. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.
audio commercials can be integrated into a media stream such that the commercial feed can be presented to the user while the user views the media production. For example, the commercial feed can be presented after one or more news stories, at the beginning of the media production, at the end, between scenes within a video production, or at any other place designated by the video director”, paragraph 225); 

e) selecting, by the one or more servers responsive to the request, and subsequent to the initiation of the playback of the document (see at least paragraph 215),  a content item
(“…245] Account manager 1410 manages invoicing, collections and account monitoring and record-keeping functions. In an embodiment, account manager 1410 can be configured to log, read, archive, or format data for customized reports by specific advertisement, advertisement firm, advertised customer, and exposure comparisons against selected advertisements, topics, show schedules, and the like….”, paragraph 245.
“…wherein said advertisement is selected according to a metric associated with the end-user…”, claim 8. See also paragraph 239); 
f)  and providing, by the one or more servers to the client device, the content item
to cause the client device to insert the content item in the content item spot at the start time for presentation along with the document comprising audio
(“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server stream each news story separately or the server would divide the news story into sections to send each section separately  [Examiner interprets as to cause the client device to insert the content item]. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.
“… As would be apparent to one skilled in the relevant art(s), other methodologies or techniques can be implemented to edit a media production and insert additional elements. For example, in lieu of cutting any portion of a video segment, the editor or director could shift the start or stop time for the respective element to make room for a new element (e.g., commercial) on the timeline. Additionally, the editor or director could adjust the properties defined by encode object 910”, paragraph 188).

The Examiner notes that recitation such as “for..to…to cause…”  is considered  intended use. Claim scope is not limited by claim language that suggests or makes optional. Although, claim language that suggests or makes optional is given little patentable weight, the reference is provide for the sake of compact prosecution.
 Also recitation of the intended use of the apparatus or system must result in a structural difference between the claimed system or apparatus and the prior art in order to patentably distinguish the claimed system or apparatus from the prior art. If the prior art In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP  2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending. 
As to claims 53, 54, 55, 43, 44 and 45, Holtz discloses

wherein the content item comprises audio
(“…For example, a broadcaster can set prices based on a target audience, media content, time spot, duration of the advertisement, time of transmission, or other over-the-air broadcast criteria. ..”, paragraph 23);
 wherein the content item spot specifies a duration  (paragraph 23);
determining a duration based on the content item spot
(“…Open advertising spots are defined by locations or time slots [Examiner interprets as determining a duration based on the content item] which are not sold locally by show, show segment, topic, or the like. Priorities can be set …”, paragraph 77. 
“…the prices are based on the duration of an advertisement. For example, a thirty-second time slot can be used to determine the base price for a video advertisement…”, paragraph 235. See also paragraphs 23 and  242);

([0242] Another type of collected data includes timing, duration, or both of the advertisement that is being served. Duration includes time length (in the case of video, fifteen or thirty-second advertisement spot), number of downloads and page views with respect to other types of advertisements, and the like. Various criteria can be used to monitor the timing. The criteria include topic, show, hour, day, week, month, year, and the like”,  paragraph 242);
As to claims 56 and 46, Holtz discloses

determining a stop time based on the content item spot
(“… a sponsor can stipulate whether the duration for an advertisement is limited or unlimited. ..”, paragraph 240.
“[0242] Another type of collected data includes timing, duration, or both of the advertisement that is being served. Duration includes time length (in the case of video, fifteen or thirty-second advertisement spot), … page views with respect to other types of advertisements, and the like. Various criteria can be used to monitor the timing. The criteria include topic, show, hour, day, week, month, year, and the like”,  paragraph 242); 
 providing the content item to the client device for presentation within the start time and the stop time of the document comprising audio (Figs. 1, 10, 15 and associated disclosure).

As to claims 57, 58, 59, 47, 48 and 49, Holtz discloses

wherein the document comprises streaming content
(“…the media streams of system 100 are formatted to support the Windows Media.TM. player application available from Microsoft Corporation. To better understand media streams of system 100, an understanding of this format must first be explained. The metafiles of the Windows Media.TM. application are text files that act as links from web pages to content formatted to support the Windows Media….”, paragraph 64);
wherein the document comprises streaming audio
(“… Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online user…”, paragraph 69.
selecting the content item based on relevancy information associated with the document
(“…At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102) that would include a customized listing of available media selections (shown in media index 1104). The customized listing would identify, for example, news stories specified in the user profile. In an embodiment, the user would register and complete profile that specifies preferred topics or categories of interest [Examiner interprets as selecting the content item based on relevancy information]….”, paragraph 116.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 60-61 and 50-51 rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20020053078 (Holtz)  in view of  US Patent No. 20020147782 (Dimitrova).

As to claims 60 and 50, Holtz discloses
dividing the document into a plurality of segments
(“…provide the segments which are used in the customized program,…”, paragraph 56); identifying relevancy information of each of the plurality of segments
(“…This allows the enhanced media client 120 to display streaming video, HTML or other format graphics, or related topic or extended-play URLs and data….”, paragraph 149); identifying relevancy information of the document
(“…[0164] In an embodiment of the present invention, enhanced media server 115 streams live video, and/or record and store to a record/playback device (RPD) a live video show. For example, the show can be a news program reporting stories related to weather, sports, business, technology, human interests or other news topics. In a preferred embodiment, the entire show is video streamed over the Internet (i.e., communication infrastructure 110) for viewing by one or more users logging into the hosting web site”, paragraphs 164 and 149);

 applying, for the plurality of content item spot locations, the relevancy information of the temporally adjacent segments and the relevancy information of the document, criteria for remaining segments of the plurality of segments
(“…. Open advertising spots are defined by locations or time slots which are not sold locally by show, show segment, topic, or the like. Priorities [Examiner interprets as weight]  can be set to determine [Examiner interprets as criteria]  local versus national, along with cost per thousand (CPM) downloads…”, paragraph 77.
“… Since the saved elements, clips, and segments from a show can be rearranged for subsequent transmissions, a user can select, for example, the type of news stories (i.e., lead story, special reports, college football, local weather, traffic, stock market, and the like), and the priority[Examiner interprets as weight] or sequencing of the news stories…”, paragraph 207)
 and selecting one or more content items for insertion into the plurality of content item spot locations based on the  relevancy information of the temporally adjacent segments and the relevancy information of the document
(“(“[0087] The advertiser would purchase advertisement spots based on the provisioning of each advertisement. The present invention includes methodologies for reporting to a hosting facility the number of segments broadcast for each advertisement linked to segments provided by the hosting facility to the online users. Thus the advertiser only 
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online user….”, paragraph 69).

Although, Holtz discloses priority   and criteria to assign priority related to documents, see at least paragraph 77 and 207, Holtz does not expressly disclose
weights to the relevancy information
the weights having a larger weight than [Examiner interprets as criteria to apply weights]
weights applied to the relevancy information
However, Dimitrova discloses
“A parental control system provides the ability to automatically filter a multimedia program content in real time based on stock and user specified criteria. The criteria are used to teach a learning module in the system what types of video program segments are to be considered sensitive or objectionable so that the module's understanding of what is sensitive and what is not can be applied to other video programs to provide real-time filtering. ..”, abstract and paragraph 1.
“[0018] In one aspect, the present invention provides a method for dynamically filtering the content of a multimedia program in real time on a segment-by-segment basis filter criteria, comprising extracting audio, video, and transcript features from segments including the multimedia program [Examiner interprets criteria as the weights having a larger weight than], generating a numeric ranking for each filter criteria for each applicable filter category (e.g. violence, nudity, religion, etc.) each of the segments, and when the combined respective numeric rankings for that segment exceeds a threshold, processing that segment to thereby eliminate material corresponding to the filter criteria. Preferably, the filter criteria corresponds to language included in the segment being processed, and the audio portion of the segment is modified during the processing step. Alternatively, the filter criteria corresponds to an image included in the segment being processed, and the video portion of the segment is either modified or skipped during the processing step. In an exemplary embodiment, the numeric ranking is a weighted numeric ranking…”, paragraph 18.
“…Preferably, the parental control system includes a transcript analysis module extracting first audible features and text from a sequence of segments included in the multimedia program, a visual analysis module extracting video features from the sequence of segments included in the multimedia program, an audio analysis module extracting second audible features from the sequence of segments included in the multimedia program, an analyzer which generates a combined numeric ranking for each of the segments and which generates a respective control signal when the combined numeric ranking exceeds a threshold [Examiner interprets as weights applied to the relevancy information]…”, paragraph 20.
marking information relevant to the multimedia component type is passed along to the respective components …”, paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dimitrova’s teaching with the teaching of  Holtz. One would have been motivated to  provide functionality for weighting criteria and weights applied to the relevancy information in order to dynamically filtering the content of a multimedia document or program in real time on a segment-by-segment basis responsive to a filter criteria, for  audio or  video documents (see at least claim 1 of Dimitrova).
As to claims 61 and 51, Holtz not disclose but Dimitrova discloses
determining a cumulative length of a plurality of content item spot locations of the document (“… duration of the … program segment…”, paragraph 16, “…several minutes in length…”, paragraph 52. “segment duration “, paragraph 55.
Further, in paragraph 52, Dimitrova discloses “[0052] In terms of segmentation, video input is segmented using cut detection, which is described in greater detail in, for example, in the aforementioned U.S. Pat. No. 6,137,544 [incorporated by reference called herein Dimitrova2] , discloses “… video frames are compared and the difference between all blocks totaled over the complete video frame…”, 1:36-39 of Dimitrova2. “…macroblocks are summed together to achieve a total sum for the type of block, SUM[i]. Separate sums of differences…”, 7:55-60 of Dimitrova2. “… If SUM[i] is greater than a predetermined threshold (thresh1[i] as previously defined), the current video frame is saved in Dimitrova2),

based on a length of the content included in the document such that a ratio of the length of the content to the cumulative length does not fall below a threshold [Examiner interprets as criteria] 
(“1. A method for dynamically filtering the content of a multimedia program in real time on a segment-by-segment basis responsive to a filter criteria, comprising: extracting audio, video, and transcript features from segments comprising the multimedia program; generating a numeric ranking for the filter criteria for each of the segments; and when the respective numeric ranking for that segment exceeds a threshold, processing that segment to thereby eliminate material corresponding to the filter criteria”, claim 1 of Dimitrova).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dimitrova’s teaching with the teaching of  Holtz. One would have been motivated to  provide functionality for summing length  of segments, comparing against a predetermined threshold,  applying weighting criteria to the relevancy information in order to dynamically filtering the content of a multimedia document or program in real time on a segment-by-segment basis responsive to a filter criteria, for  audio or  video documents (see at least abstract of Dimitrova).
Response to Arguments
Applicant’s arguments of 4/14/2021 have been very carefully considered but are not persuasive.
Rejection of claims 42-61  under 35 USC 101 is maintained because Applicant minimal amendment and claims replete of intended use language are not enough integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Applicant argues  (remarks 7-8)
CLAIM REJECTIONS UNDER 35 U.S.C. § 101
Claims 42-61 were rejected under 35 U.S.C. § 101. (Office Action, page 2.) Applicant
respectfully traverses this rejection.
As pointed out during the interview, claims do not recite any mathematical concepts,
economic principles, or methods of organizing human activity and satisfy 35 U.S.C. § 101 at
least by virtue of not being directed to any abstract idea. Without acquiescing or conceding this
point, even if the claims recited any abstract idea, they are directed to a technical solution to a technical problem, provide an improvement to technology, and recite a practical application. As
such, withdrawal of this rejection is requested.
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).
Applicant argues  (remarks 8-13)
CLAIM REJECTIONS UNDER 35 U.S.C. § 102

2002/0053078 ("Holtz"). (Office Action, page 7.) Applicant respectfully traverses this
rejection.
Independent claim 42 recites:
receive, from the client device subsequent to the initiation of the
playback of the document, a request for one or more content items to insert at a
start time corresponding to the content item spot;
select, responsive to the request and subsequent to the initiation of the
playback of the document, a content item.
As discussed during the interview, Holtz does not disclose at least the above recited
subject matter of independent claim 42. The Office Action cites to paragraphs [0028], [0178],
[0181], [0188], [0225], [0239], and [0245] of Holtz for the previously presented subject matter.Applicant respectfully disagrees… 

In response the Examiner asserts that Applicant’s allegations are incorrect because at least in paragraph 69, Holtz teaches a server receiving a request from a client,“…Over-the-air broadcast criteria include target audience, media content, time spot, duration of the advertisement, time of transmission, and the like. ..”, paragraph 28.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online use. As described in detail below, advertisements can be requested by any of the other system components and integrated into a media stream at any point in the media production process” , paragraph 69. And at least in paragraph 215, Holtz teaches after initiation of a playback of a document “… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then next segment prior to displaying that segment  [Examiner interprets as subsequent to initiation of playback of the document]. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.

This passage of Holtz does not disclose any server receiving, from a client device
subsequent to initiation of playback of a document, a request for one or more content items to
insert in a content item spot, and selecting, responsive to the request and subsequent to initiation
of the playback, the content item, as in claim 42. Rather, this passage of Holtz discusses
advertisements that are linked to over-the-air broadcast criteria that are used to target the
consumers. Holtz merely states that the advertisements can be priced by client-server metrics.
However, merely linked advertisements to over-the-air broadcast criteria or pricing
advertisements based on client-server metrics, as in Holtz,
 In response the Examiner asserts that Applicant is arguing limitations that are not in the claims. The claims are broad and plagued of intended use recitation. Holtz is a strong prior art that combined with Dimitrova, discloses all the limitations in the instant claims. Regarding to the strong prior art  Holtz, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

CLAIM REJECTIONS UNDER 35 U.S.C. § 103
Claims 50, 51, 60 and 61 were rejected under 3 5 U.S. C. § 103 over Holtz, further in view
of U.S. Pat. Pub. 2002/0147782 ("Dimitrova"). (Office Action, page 16.) Applicant respectfully
traverses this rejection.
Claims 50 and 51 depend from independent claim 42, and claims 60 and 61 depend from
independent claim 52. Dimitrova does not teach or suggest the subject matter of independent
claims 42 and 52 recited above, and the Office Action does not assert otherwise. Accordingly,
withdrawal of this rejection is requested….



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub.  20030093790 Audio and video program recording, editing and playback systems using metadata. This publication discloses a system for utilizing metadata created either at a central location for shared use by connected users, or at each individual user's location, to enhance user's enjoyment of available broadcast programming content. A variety of mechanisms are employed for automatically and manually identifying and designating programming segments, associating descriptive metadata which the identified segments, distributing the metadata for use at client locations, and using the supplied metadata to selectively record and playback desired programming.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular business hours 9:30AM to 4:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/11/2021